Citation Nr: 0512907	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-12 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1952 to February 
1953 in the U.S. Marine Corps.  

The veteran was injured in combat during the Korean Conflict 
for which he was awarded the Purple Heart.  Service 
connection has long been in effect for enucleation of the 
left eye with scar residuals and fractured left malar bone, 
for which a 40 percent rating is in effect; conjunctivis of 
the left eye, subacute, for which a 10 percent rating is 
assigned; and mild hypesthesia of the 5th cranial nerve for 
which a noncompensable rating is assigned.  The original 
injury apparently involved shrapnel to the face although this 
does not appear to be specifically or separately carried on 
current rating sheets.  However, he is also in receipt of 
special monthly compensation on account of anatomical loss of 
one eye from 1953.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The veteran provided testimony at a hearing before a Hearing 
Officer at the RO in February 2003, and again before a 
Veterans Law Judge via video conferencing in March 2005.  
Transcripts of both hearings are in the file.

During the course of the current appeal, the veteran has 
raised the issue of entitlement to service connection for an 
acquired psychiatric disorder to include post-traumatic 
stress disorder (PTSD).  While the RO has adjudicatively 
addressed this in a preliminary fashion, and the veteran has 
disagreed with the RO decision, absent a Substantive Appeal, 
the issue is not part of the current appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

In this case there are several related issues, one of which 
is whether the veteran is also asking for increased 
compensation for his left eye problems.  This has not yet 
been addressed.

VA clinical reports are of record from some of the veteran's 
care from the 1960's and more recently.  Several of the VA 
facilities wherein he has indicated he had had care are 
unable to provide clinical records for such care.  

He also indicates that he is seen on a regular (i.e., every 
six months at least) basis at the VA facility in Dallas; some 
of these records are in the file.  

He has also been seen by private physicians, some records 
from which are in the file.

A VA physician examined the veteran in January 2002.  At that 
time, the examiner opined that while the exact etiology of 
the cataract in the veteran's right eye was unknown, he felt 
it was probably due to advancing age; and that while the 
etiology of the right eye's refractive error was also 
unknown, this was probably developmental in origin.

The veteran subsequently indicated that the aforementioned 
opinion was given without pertinent clinical records.  The RO 
acquired some additional records thereafter and these are in 
the file.

In repeated testimony and written communications, the veteran 
has indicated that he now has several problems with his right 
eye including peripheral and other functional visual problems 
and a cataract.  Specifically, he has trouble going up and 
down stairs, and in other daily functions.  

He indicates that he has been told by a VA physician that the 
strain and other problems caused by his service connected 
loss of the left eye has contributed to his current right eye 
disability.  See Tr. 3-4, March 2005 hearing.  Such an 
opinion is not now in the file. 

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310. 

The Court has held that when aggravation of a veteran's non- 
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service- 
connected disability. Id.  The full adjudicative options for 
secondary service connected have not been addressed in this 
case.  (emphasis added)

Moreover, the veteran has indicated that he has been told 
that his so-called refractive or astigmatic problems and 
visual difficulties are not routine in nature (i.e., not 
necessarily due to developmental eye changes) but in part due 
to stress and other problems from his other eye or the lack 
thereof with prosthetic replacement.  

Congenital or developmental defects such as refractive errors 
of the eye are not usually diseases or injuries for the 
purposes of service connection.  38 C.F.R. § 3.303(c), 4.9 
(2003); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
The RO has denied some of his right eye problems on that 
basis.  

However, see VAOPGCPREC 82-90 (July 18, 1990) (in which the 
VA Office of General Counsel held that service connection may 
be granted for a congenital disorder on the basis of in- 
service aggravation). See VAOPGCPREC 82- 90, 55 Fed. Reg. 
45,711 (1990) [a reissue of General Counsel opinion 01-85 
(March 5, 1985)] which in essence held that a disease 
considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexist 
claimants' military service.   See also Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514- 15 (1993).

The Board has no option but to remand the case for further 
development of the evidence and additional consideration by 
the RO.  The case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If there are additional private 
treatment records available, these should 
be obtained by the veteran, and the RO 
should assist him in that regard.

Up-to-date VA clinical records 
particularly from Dallas VAMC should be 
added to the claims file.  Included 
therein should be any opinions from a VA 
physician as to the relationship between 
his right and left eye problems.

2.  The veteran should be given an eye 
examination by a specialist in 
ophthalmological disorders other than the 
physician who evaluated him at the VA in 
January 2002, Dr. BRS, to determine the 
following: (a) what are all of the 
veteran's current right and left eye 
disorders; (b) what is the relationship, 
if any, between problems involving the 
right and left eye disorders; (c) what 
impact has his enucleated left eye and 
associated appliances, etc., had on his 
current right eye problems, including 
cataract, his peripheral vision, capacity 
to identify and adjust to different 
levels, etc.; (d) have the veteran's 
right eye refraction problems been 
impacted in any way by his missing left 
eye; (e) has there been deterioration of 
any kind in the veteran's service-
connected left eye disability, and if so, 
specifically delineate all facets 
thereof.  

The claims file must be made available to 
the examiner, and all opinions must be 
fully addressed and annotated to the 
file.  The examiner should also be given 
a copy of this remand, and should 
specifically address the provisions cited 
above as they relate to aggravation of 
developmental problems and secondary 
service connected pursuant to 38 C.F.R. 
§ 3.310 and Allen.

3.  The case should then be reviewed by 
the RO, after ensuring that all due 
process has been followed and the 
provisions of VCAA have been fulfilled.  

If the decision remains unsatisfactory to 
the veteran, a SSOC should be issued, and 
the veteran and his representative should 
be given a reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  The veteran need do 
nothing further until so notified.   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

